               Case 20-11060-KBO          Doc 6   Filed 05/07/20   Page 1 of 9




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


In re                                             Chapter 15

THE ALDO GROUP INC.,

        Debtor in a Foreign Proceeding.           Case No. 20-11060 (KBO)


In re                                             Chapter 15

SOUTHWEST CAPITAL HOLDINGS INC.,

        Debtor in a Foreign Proceeding.           Case No. 20-11061 (KBO)


In re                                             Chapter 15

ALDO U.S. INC.,

        Debtor in a Foreign Proceeding.           Case No. 20-11062 (KBO)


In re                                             Chapter 15

ALDO MARKETING LLC,

        Debtor in a Foreign Proceeding.           Case No. 20-11063 (KBO)


In re                                             Chapter 15

ALDO SHOES WEST FORTY SECOND,
LLC,
                                                  Case No. 20-11064 (KBO)
        Debtor in a Foreign Proceeding.

In re                                             Chapter 15

ALDO 1125 THIRD AVE. CORP.,

        Debtor in a Foreign Proceeding.           Case No. 20-11065 (KBO)
               Case 20-11060-KBO          Doc 6       Filed 05/07/20   Page 2 of 9




In re                                                 Chapter 15

ALDO 5th AVE. INC.,

        Debtor in a Foreign Proceeding.               Case No. 20-11066 (KBO)


In re                                                 Chapter 15

ALDO 250 WEST 125 INC.,

        Debtor in a Foreign Proceeding.               Case No. 20-11067 (KBO)


In re                                                 Chapter 15

1230 AVENUE OF THE AMERICAS LLC,

        Debtor in a Foreign Proceeding.               Case No. 20-11068 (KBO)




                       MOTION OF AUTHORIZED
          FOREIGN REPRESENTATIVE FOR ORDER DIRECTING JOINT
        ADMINISTRATION OF CHAPTER 15 CASES AND RELATED RELIEF

        The Aldo Group Inc., in its capacity as the Canadian Court-appointed and authorized

foreign representative (the “Foreign Representative”) for the above-captioned debtors

(collectively, the “Debtors”), in the Canadian proceedings (the “CCAA Proceedings”)

commenced under the Companies’ Creditors Arrangement Act (the “CCAA”), pending before

the Superior Court, Commercial Division, in and for the Judicial District of Montreal, Canada

(the “Canadian Court”), respectfully submits this motion (the “Motion”) to this Court for entry of

an order, substantially in the form attached as Exhibit A, (i) authorizing and directing the joint

administration of the above-captioned chapter 15 cases (the “Chapter 15 Cases”) for procedural

purposes only pursuant to Section 105(a) of title 11 of the United States Code, 11 U.S.C.

§§ 101–1532 (the “Bankruptcy Code”), Rule 1015(b) of the Federal Rules of Bankruptcy



                                                  2
                 Case 20-11060-KBO        Doc 6       Filed 05/07/20   Page 3 of 9




Procedure (the “Bankruptcy Rules”), and Rule 1015-1 of the Local Rules of Bankruptcy Practice

and Procedure for the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”); (ii) authorizing the Foreign Representative to file a consolidated list of foreign

proceeding administrators pursuant to Bankruptcy Rule 1007(a)(4), substantially in the form

attached as Exhibit B (the “Consolidated 1007(a)(4) List”) and maintain with the Foreign

Representative’s Noticing Agent (defined below) a consolidated list, available to parties in

interest upon request, of (a) the parties to litigation pending in the United States involving any of

the Debtors and (b) all persons and entities against whom the Foreign Representative seeks

provisional relief pursuant to section 1519 of the Bankruptcy Code; and (iii) granting related

relief.

          In support of this Motion, the Foreign Representative relies upon the Declaration of

David Galarneau in Support of the Debtors’ Chapter 15 Petitions and First Day Pleadings in

Foreign Proceedings (the “Galarneau Declaration”) filed concurrently herewith and incorporated

herein by reference. In further support of the relief requested herein, the Foreign Representative

respectfully states as follows:

                                     RELIEF REQUESTED

          1.     By this Motion, the Foreign Representative respectfully requests entry of an

order authorizing and directing the joint administration of the Chapter 15 Cases for procedural

purposes only.

          2.     The Foreign Representative also requests that the caption of the Chapter 15

Cases be modified to reflect the joint administration of such cases, substantially as follows

(including the accompanying footnote as follows):




                                                  3
                Case 20-11060-KBO          Doc 6       Filed 05/07/20   Page 4 of 9




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                       Chapter 15
In re
                                                       Case No. 20-11060 (KBO)
The Aldo Group Inc., et al.1

         Debtors in Foreign Proceedings.
                                                       Jointly Administered


1
         The Debtors in these chapter 15 cases and the last four digits of their U.S. Federal
         Employer Identification Numbers or other unique identifier are as follows: The Aldo
         Group Inc. (2186); Southwest Capital Holdings Inc. (8248); Aldo U.S. Inc. (6704); Aldo
         Marketing LLC (1748); Aldo Shoes West Forty Second, LLC (2610); Aldo 1125 Third
         Ave. Corp. (2110); Aldo 5th Ave. Inc. (2112); Aldo 250 West 125 Inc. (2324); and 1230
         Avenue of the Americas LLC (6704). The Debtors’ principal offices are located at 2300
         rue Émile-Bélanger, Montréal, Canada H4R 3J4.

         3.     The Foreign Representative requests that the Court find that the proposed caption

satisfies the requirements of section 342(c)(1) of the Bankruptcy Code.

         4.     In addition, the Foreign Representative requests the Court to authorize and direct

that the following notation be entered on the docket for each of the Debtors’ Chapter 15 Cases,

except in the case of The Aldo Group Inc., to reflect the joint administration of these Chapter 15

Cases:
                An order has been entered in this case directing the joint administration of the
                chapter 15 cases of The Aldo Group Inc. (2186), Southwest Capital Holdings Inc.
                (8248), Aldo U.S. Inc. (6704), Aldo Marketing LLC (1748), Aldo Shoes West
                Forty Second, LLC (2610), Aldo 1125 Third Ave. Corp. (2110), Aldo 5th Ave.
                Inc. (2112), Aldo 250 West 125 Inc. (2324), 1230 Avenue of the Americas LLC
                (6704). The docket in Case No. 20-11060 (KBO) should be consulted for all
                matters affecting this case.

         5.     Further, the Foreign Representative requests that the Court authorize the Foreign

Representative to file the Consolidated 1007(a)(4) List of foreign proceeding administrators and

maintain with the Foreign Representative’s Noticing Agent a consolidated list of (a) the parties

to litigation pending in the United States involving any of the Debtors and (b) all persons and



                                                   4
                  Case 20-11060-KBO       Doc 6       Filed 05/07/20      Page 5 of 9




entities against whom the Foreign Representative seeks provisional relief pursuant to section

1519 of the Bankruptcy Code, to be available to the Debtors’ creditors and parties in interest

upon request. The Foreign Representative also requests that combined notices may be sent to

the Debtors’ creditors and other parties in interest where appropriate.

                                 JURISDICTION AND VENUE

       6.       This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court

for the District of Delaware, dated February 29, 2012. Recognition of a foreign proceeding and

other matters under chapter 15 of the Bankruptcy Code are core matters under 28 U.S.C.

§ 157(b)(2)(P).

       7.       The Foreign Representative, solely in its capacity as such, consents to the entry of

final orders or judgments by the Court if it is determined that the Court, absent consent of the

parties, cannot enter final orders or judgments consistent with Article III of the United States

Constitution.

       8.       Venue is proper in this Court and this District pursuant to 28 U.S.C. § 1410.

       9.       The statutory predicates for the relief requested herein are section 105(a) of the

Bankruptcy Code, along with Bankruptcy Rule 1015(b) and Local Rule 1015-1.

                                         BACKGROUND

       10.      On May 7, 2020, the Debtors filed petitions under the CCAA to commence

restructuring proceedings under the supervision of the Canadian Court. The same day, the

Canadian Court entered an initial order (the “Initial Order”) appointing Ernst & Young, Inc. as

monitor of the Debtors and authorizing The Aldo Group Inc. to act as Foreign Representative of

the Debtors.



                                                  5
               Case 20-11060-KBO          Doc 6       Filed 05/07/20     Page 6 of 9




       11.     On the date hereof (the “Petition Date”), the Foreign Representative filed petitions

under chapter 15 of the Bankruptcy Code for recognition of the CCAA Proceedings, thereby

commencing the Debtors’ Chapter 15 Cases.

       12.     The Foreign Representative has retained Epiq Corporate Restructuring, LLC to

act as its noticing agent (the “Noticing Agent”) in these Chapter 15 Cases. The Noticing Agent

maintains the following website: https://dm.epiq11.com/aldo to provide the public with

information about these cases.

       13.     Additional information about the Debtors’ business and operations, the events

leading up to the Petition Date, and the facts and circumstances surrounding the CCAA

Proceedings and the Chapter 15 Cases can be found in the Galarneau Declaration.

                             BASIS FOR RELIEF REQUESTED

       14.      Bankruptcy Rule 1015(b) provides that if two or more petitions are pending in

the same court by or against a debtor and an affiliate, the court may order joint administration of

the cases. The Debtors are “affiliates” as that term is defined under section 101(2) of the

Bankruptcy Code. In particular, all of the Debtors are under 100% direct or indirect common

ownership and control.

       15.      Additionally, Local Rule 1015-1 provides that this Court may order joint

administration without notice or a hearing upon the filing of a motion requesting such joint

administration and an affidavit or verification establishing that joint administration is warranted

and will ease the administrative burden for the Court and the parties.

       16.      The Galarneau Declaration establishes that joint administration of the Chapter

15 Cases is warranted because: (i) the Debtors are under 100% direct or indirect common

ownership and control and are therefore affiliates under section 101(2) of the Bankruptcy Code;




                                                  6
                Case 20-11060-KBO           Doc 6       Filed 05/07/20   Page 7 of 9




(ii) the Debtors’ financial affairs and business operations are closely related, and (iii) it will ease

the administrative burden of such cases on the Court and parties in interest.

       17.      The Foreign Representative anticipates that the various notices, motions,

hearings, orders and other pleadings in the Chapter 15 Cases will affect all of the Debtors. With

nine (9) affiliated Debtors, each with its own chapter 15 case docket, not jointly administering

the Chapter 15 Cases would result in numerous duplicative pleadings filed for each issue and

served upon separate service lists. Such duplication of substantially identical documents would

be wasteful and would unnecessarily burden the Clerk of this Court (the “Clerk”).

       18.      Joint administration will permit the Clerk to use a single docket for all of the

Debtors’ Chapter 15 Cases and to combine notices to creditors and other parties in interest of

the respective Debtors. Joint administration also will protect parties in interest in these Chapter

15 Cases by ensuring that parties and the Foreign Representative will stay apprised of the

various matters before the Court in all of the cases. The Foreign Representative submits that use

of the simplified caption, in the form set forth above, by all parties in interest will eliminate

cumbersome and confusing procedures and ensure uniformity of pleading identification.

       19.      The rights of the respective creditors of each of the Debtors will not be

adversely affected by joint administration of the Chapter 15 Cases inasmuch as the relief sought

herein is purely procedural and not intended to affect substantive rights. Each creditor and party

in interest will maintain whatever rights it has against the particular Debtor(s) in which it

allegedly has a claim or right. Indeed, the rights of all creditors will be enhanced by the

reduction in costs resulting from joint administration. The Court and the Clerk also will be

relieved of the burden of entering duplicative orders and keeping duplicative files, and




                                                    7
                Case 20-11060-KBO          Doc 6          Filed 05/07/20   Page 8 of 9




supervision of the administrative aspects of these cases by the Office of the United States

Trustee will be simplified.

       20.      Additionally, maintaining a consolidated list under Bankruptcy Rule 1007(a)(4)

is appropriate in these cases. As the provisional and final relief sought in each of these cases is

substantially identical, and any additional relief sought is likely to impact most or all of the

Debtors, the Foreign Representative anticipates that most, if not all, motions, notices, hearings,

orders and other papers filed in these cases will affect most or all of the Debtors. Under these

circumstances, filing and maintain separate lists under Bankruptcy Rule 1007(a)(4) would result

in unnecessary confusion and wasteful duplication of effort and service. Moreover, in light of

the volume of the several thousand creditors and parties in interest on the Consolidated

1007(a)(4) List, the Foreign Representative requests authority to maintain the Consolidated

1007(a)(4) List with its Noticing Agent, who will provide the list to creditors and parties in

interest upon request.

                                              NOTICE

       21.      The Foreign Representative requests that the Court grant this Motion without

notice. The Foreign Representative will serve notice of entry of the order in accordance with the

procedures set forth in the Motion of Foreign Representative for Entry of Order Scheduling

Hearing and Specifying Form and Manner of Service of Notice Pursuant to Sections 1515 and

105(a) of the Bankruptcy Code and Bankruptcy Rules 2002 and 9007, filed contemporaneously

herewith. In light of the nature of the relief requested, the Foreign Representative requests that

this Court find that no further notice is required.




                                                      8
               Case 20-11060-KBO          Doc 6       Filed 05/07/20   Page 9 of 9




                                         CONCLUSION

       WHEREFORE, the Foreign Representative respectfully requests the Court to enter an

order, substantially in the form attached as Exhibit A, (i) authorizing the joint administration of

the Chapter 15 Cases, (ii) authorizing a consolidated list pursuant to Bankruptcy Rule

1007(a)(4), and (iii) granting such other and further relief as this Court deems just and proper.

Dated: Wilmington, Delaware
       May 7, 2020

                                              MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                              /s/ Paige N. Topper
                                              Eric D. Schwartz (No. 3134)
                                              Matthew B. Harvey (No. 5186)
                                              Paige N. Topper (No. 6470)
                                              1201 North Market Street
                                              P.O. Box 1347
                                              Wilmington, DE 19899-1347
                                              Telephone: (302) 658-9200
                                              Facsimile: (302) 658-3989
                                              eschwartz@mnat.com
                                              mharvey@mnat.com
                                              ptopper@mnat.com

                                              -and-

                                              Peter A. Ivanick
                                              Lynn Holbert
                                              Alex M. Sher
                                              HOGAN LOVELLS US LLP
                                              390 Madison Ave.
                                              New York, NY 10017
                                              Telephone: (212) 918-3000
                                              Facsimile: (212) 918-3100
                                              peter.ivanick@hoganlovells.com
                                              lynn.holbert@hoganlovells.com
                                              alex.sher@hoganlovells.com

                                              Attorneys for the Foreign Representative




                                                  9
